                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

JORGE GOMEZ,                                             )   CIVIL ACTION NO: 19-cv-11803
                                                         )
                                   Plaintiff,            )   SECTION: “M” (1)
                          v.                             )
                                                         )   JUDGE: BARRY W. ASHE
THE CITY OF NEW ORLEANS, JOHN                            )
GALMAN, and SPENCER SUTTON,                              )   MAGISTRATE: JANIS VAN MEERVELD
                                                         )
                                   Defendants.           )
                                                         )

     MEMORANDUM IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS

        Plaintiff, Jorge Gomez, respectfully submits this memorandum in support of his

Opposition to Defendant the City of New Orleans’ Motion to Dismiss pursuant to Rule 12(b)(6).

                                            INTRODUCTION

        On July 17, 2019, Plaintiff, Jorge Gomez (“Plaintiff” or “Gomez”), filed an eight-count

complaint against Defendant, the City of New Orleans (“Defendant”, “City” or “Defendant

City”), and Defendant police officers John Galman and Spencer Sutton1 (collectively, “Defendant

Officers”). On September 17, 2019, Defendant City filed its Motion to Dismiss the Complaint

(the “Motion”) challenging Count I: 42 U.S.C. § 1983 Violations (Unconstitutional Polices,

Customs, Usages, Policies, and Procedures); Count IV: Intentional Infliction of Emotional

Distress; Count V: Negligent Hiring; Count VI: Negligent Retention and Supervision; and Count

VII: Vicarious Liability. Defendant City did not present a challenge to Count VIII: Violation of

Public Records Law.

        In its Motion, Defendant substitutes conjecture and speculation as “facts,” misapplies the

law, misrepresents or ignores the facts laid out in the Complaint and raises issues only appropriate


1
 On October 17, 2019, Defendant Spencer Sutton filed his answer to the Complaint responding to both federal state
claims against him.
as affirmative defenses. While Defendant seeks to avoid material factual allegations, such facts

are fixed in the Complaint, and the court must accept those allegations as true. Defendant’s

Motion would have this Court rule on substantive issues that can only be determined by the trier

of fact.

           In summary, Defendant’s Motion to Dismiss should be denied for a myriad reasons. First,

with respect to Plaintiff’s §1983 claims, Plaintiff plausibly alleged official policies and customs

that were moving forces behind the Constitutional violations that led to Plaintiff’s injuries, and a

policymaker who had to have actual or constructive knowledge thereof. These policies and

customs including the New Orleans Police Department’s (“NOPD” or “Department”) policy of

protecting their officers in the face of misconduct, deficient hiring and supervising practices in

order to effectuate an increased number of officers, and inadequate training. Second, Plaintiff

pled sufficient facts to support his claim that Defendant City’s negligence in its hiring practices

allowed unqualified Defendant Officers to find positions with the NOPD and act with impunity

that resulted in Plaintiff’s severe beating at their hands. Its negligence in supervising, which was

a known issue, and retaining Defendant Officers, including that Defendant John Galman had 2

prior internal investigations during his short probation period, also led to Plaintiff’s injuries. With

respect to intentional infliction of emotion distress, Plaintiff sufficiently alleged facts that due to

the NOPD’s failure to resolve numerous deficiencies set forth in the Consent Decree, Amended

Consent Decree, and Independent Monitor report – published 2 months before Plaintiff’s injuries,

Defendant City knew its conduct would almost certainly result in severe emotional distress.

Lastly, Plaintiff alleged sufficient facts to support his claim for vicarious liability in that at least

one of the Defendant Officers acted within the course and scope of his duties when he came to

the assistance of the other. For these reasons and as detailed below, Defendant’s Motion should

be summarily denied in its entirety.
                                                   2
                                    LAW AND ARGUMENT

I.     LEGAL STANDARD

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes dismissal of a complaint

for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). However,

“the motion to dismiss for failure to state a claim is viewed with disfavor and is rarely granted.”

Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir.

1982) (quotation omitted).

       To resolve a Rule 12(b)(6) motion, courts must determine “whether in the light most

favorable to the plaintiff and with every doubt resolved on his behalf, the complaint states any

valid claim for relief.” Gregson v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir. 2003) (internal

quotation omitted). Moreover, “the complaint must be liberally construed in favor of the plaintiff,

and all facts pleaded in the complaint must be taken as true.” Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498 (5th Cir. 2000); Baker v. Putnal, 75 F.3d. 190, 196 (5th Cir.1996).

       “In considering a motion to dismiss for failure to state a claim, a district court must limit

itself to the contents of the pleadings, including attachments thereto.” Collins, 224 F.3d at 498.

A court may, however, rely upon “documents incorporated into the complaint by reference and

matters of which a court may take judicial notice” in deciding a motion to dismiss. Dorsey v.

Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008); see Fed. R. Evid. 201.

       The complaint “‘does not need detailed factual allegations,’ but must provide the

plaintiff's grounds for entitlement to relief—including factual allegations that when assumed to

be true ‘raise a right to relief above the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401

(5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint

need only contain enough facts to state a claim that is plausible on its face. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                                  3
II.    PLAINTIFF PLAUSIBLY PLED FACTS TO STATE A CLAIM FOR §1983
       MUNICIPAL LIABLITY (COUNT I)

A.     THE COMPLAINT PROVIDES THAT THE CITY’S OFFICIAL POLICIES OR
       CUSTOMS OF PROTECTING ITS OFFICERS FROM THEIR OWN
       WRONDOING AND ITS FAILURE TO TRAIN, SUPERVISE, AND/OR
       DISCIPLINE ITS OFFICERS WERE THE MOVING FORCES BEHIND THE
       CONSTITUTIONAL VIOLATIONS THAT LED TO PLAINTIFF’S INJURIES

       As stated in the Complaint, Defendant City had an official policy or custom of both

protecting its officers from their own wrongdoing, and hiring to ensure desired officer numbers.

It also had an official policy or custom to improperly and insufficiently train and supervise its

employees to maintain the desired number of officers on the force. The Complaint details specific

facts to support Plaintiff’s allegations that these policies were the moving forces behind the

Constitutional violations that resulted in Plaintiff’s injuries, Balle v. Nueces Cty., Tex., 690 F.

Appx. 847, 852 (5th Cir. 2017) (quoting Spiller v. City of Tex. City, Police Dept., 130 F.3d 162,

167 (5th Cir. 1997) (holding that the pleadings are adequate with respect to a section 1983 claim

against a city when they set forth, “specific factual allegations that allow a court to reasonably

infer that a policy or practice exists and that the alleged policy or practice was the moving force”

for the constitutional violation asserted).

       To succeed on a Monell claim against a local government entity, the plaintiff must allege

(1) an official policy or custom, of which (2) a policymaker can be charged with actual or

constructive knowledge, and (3) a constitutional violation whose “moving force” is that policy or

custom. McGregory v. City of Jackson, Miss, 335 F. Appx. 446, 448, 2009 WL 1833958, *2 (5th

Cir. 2009), (citing Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247-49 (5th Cir. 2003)).

       Initially, Defendant City argues Plaintiff failed to allege an “official policy or custom”.

This is not the case. An “official policy” may be established by alleging that where the

policymaker has failed to affirmatively act, the need to take some action to control the agents of


                                                 4
the government is so obvious that the policymaker has been deliberately indifferent to the need.

Connick v. Thompson, 563 U.S. 51, 61 (2011). Moreover, an unofficial custom can become

“official policy” if “it is so widespread as to have the force of law.” See Board of County Com’rs

of Bryan County, Okl. v. Brown, 520 U.S. 397, 404 (1997).

       Here, Plaintiff plausibly pleaded Defendant City’s widespread policy or custom of

protecting its officers is an official policy or custom that was a moving force behind the

Constitutional violations that caused Plaintiff’s injuries. Specifically, the facts layout Defendant

City’s custom of protecting its New Orleans Police Department ) officers for their wrongdoing,

whether by the NOPD’s Blue Code of Silence or looking the other way, for example, by allowing

its officers to leave the scene of a crime to hide incriminating evidence. (See Rec. doc. 1, ¶¶24-

26, 34). Plaintiff also alleges Defendant Officers sought to avail themselves of the City’s

protection policy when they identified themselves as NOPD officers to responding officers

because they knew by custom and policy that would protect them, and turn the spotlight on their

victim, Plaintiff. (Id. at ¶25). In conformity with the City’s protection policy, Plaintiff further

alleged the responding NOPD officers took over from there, going almost immediately to the

hospital to subject a severely beaten Mr. Gomez to a videotaped interrogation while they allowed

Defendant Officers the chance to go home to shed their incriminating clothing after Defendant

Officers identified themselves as NOPD officers. (Rec. Doc. 1, ¶¶23-26, 35). As if this was not

enough, the NOPD interrogated Plaintiff a second time with videotape. Clearly, without such

widespread protectionist policy, Defendant Officers would not have felt empowered to inflict the

severe injuries they did on Plaintiff, Defendant Officers would not have called NOPD to back

them up after committing the crime, and the responding NOPD officers would never have allowed

these criminals to depart a crime scene to discard evidence of a crime. See, e.g., Riviera v. City

of San Antonio, 2006 WL 3340908 at *13, (W.D. Tex. November 15, 2006) (“When the facts
                                                 5
alleged are viewed in a light most favorable to the non-movant, it may be inferred that Defendant

Montes used excessive deadly force with the knowledge that no disciplinary action would be

taken against him by the Police Department. This is sufficient to allege that Defendant City of

San Antonio’s policy was the “moving force” behind the violation.”). This widespread practice

of protecting its own is known by the NOPD and will be ferreted out during discovery.

        Further, the City’s desire for greater numbers of police officers gave rise to an official

policy of allowing unqualified recruits to become police officers despite the obvious risk to public

safety of inadequately vetted recruits, a policy which even some NOPD officers found

questionable. (Rec. doc. 1, ¶32). In furtherance of this policy, the City performed inadequate

background checks, accepted unqualified recruits into the police academy, focused too heavily

on “automatic disqualifiers” at the expense of obvious issues, and accepted these less qualified

recruits in order to achieve those numbers. (Id. at ¶¶ 29-33). Had Defendant City not simply

been motivated by filling its officer ranks, despite the inherent and obvious risks to public safety,

and instead implemented adequate hiring practices, neither Defendant Officers would have been

hired, they would not have felt they were cloaked in the impunity offered by the protectionism of

the NOPD, and they would not have acted as if they had the full resources of the NOPD behind

them.

        In light of the above, Plaintiff has plausibly pleaded that the City had several widespread

practices that were linked to Plaintiff’s injuries. Accordingly, the Court should deny the motion

to dismiss his policy claim.

B.      PLAINTIFF PAUSIBLY ALLEGED A CITY POLICYMAKER                                          HAD
        KNOWLEDGE OF THE OFFICIAL POLICY OR CUSTOM

        The City also argues Plaintiff failed to plead a City policymaker had actual or constructive

knowledge of an unwritten custom. In doing so, Defendant City essentially turns a blind eye to


                                                 6
the Consent Decree pled by Plaintiff, which made the policymakers in the City well aware of its

unlawful discriminatory policies and procedures resulting in misconduct, including those

involving hiring practices, police academy and in-service training, bias free policing, and

recruitment.

        Who other than City policymakers would have the power to agree to the Consent Decree

and implement changes to address the pattern or practice of unlawful misconduct in the NOPD

that was initiated by the DOJ? See USA v. City of New Orleans, E.D. La., No. 12-1924, (Rec.

doc. 2-1, p. 6).    (“The City of New Orleans (“City”), including the New Orleans Police

Department (“NOPD” or “Department”), and the United States of America (collectively, “the

Parties”) enter into this agreement (“Agreement”) with the goal of ensuring that police services

are delivered to the people of New Orleans in a manner that complies with the Constitution and

laws of the United States.”). Further, the Independent Monitor noted that many of the problems

raised in the Consent Decree persisted as of April 2018. (Rec. doc. 1, ¶¶ 33-34). Given Plaintiff

pled the problems were cited in the Consent Decree, again by the Amended Consent Decree,

again by the Independent Monitor, a mere two months prior to the attack and during Defendant

Officers’ tenure, which indisputably were known by City policymakers, Plaintiff plausibly pled

knowledge of the official policy or custom on the part of a City policymaker.

C.      PLAINTIFF ADQUATELY PLED THAT A FAILURE TO TRAIN OR
        SUPERVISE CAUSED PLAINTIFF’S INJURIES

        While ignoring facts in the Complaint, the City contends Plaintiff failed to provide

sufficient facts for a failure to train claim. Not so. Plaintiff alleges that Defendant City’s failure

to train, supervise, and discipline its officers caused Plaintiff’s rights to be violated. Snow v. City

of El Paso, Texas, 501 F.Supp.2d 826, 833 n. 5 (W.D. Tex. 2006) (failure to train, supervise, and

discipline claims, involve the same basic elements: inadequacy, deliberate indifference, and


                                                  7
causation). Specifically, Plaintiff’s complaint alleges that the City took people—like Galman and

Sutton—who should not be officers and gave them a badge and a gun. That despite knowing their

training process was deficient (including as it relates to anti-bias training), they did not adequately

supervise these officers. As a result, when those officers engaged in misconduct rather than

discipline or train its officers, the department covered up for their misconduct. Resultantly,

officers—like Galman and Sutton—continued to engage in misconduct because they knew that

the Department would cover it up for them, if at all possible. See Zarnow v. City of Wichita Falls,

Tex., 614 F.3d 161, 170 (5th Cir. 2010).

        In similar circumstances, courts have denied the City’s attempts to dismiss complaints

against them for their failure to supervise and discipline. For example, in Bennett v. Serpas, the

City argued that, “Plaintiff has failed to make a claim because Plaintiff's Amended Complaint

gives conclusory statements and ‘is devoid of any factual allegations concerning the training or

discipline NOPD officers received or should have received.’” Case No. 15-3087, 2017 WL

2778109, at *3 (E.D.LA Jun. 26, 2017). However, the plaintiff incorporated the Quarterly

Monitoring Report from the consent decree that detailed deficiencies in the training and

supervising of NOPD officers. Id. As a result, the Court denied the defendants’ motion to

dismiss. Here, too, and for similar reasons, the Court should deny the City’s Motion. See Id.

        In sum, the foundation of Defendant City’s argument rests on its urging this Court to

divorce the actions of Defendants Galman and Sutton from the Department as some sort of

aberration and to read Plaintiff’s Complaint in a vacuum, completely devoid from reality.

However, the Court can and must take judicial notice of the fact that the NOPD is under a federal

consent decree. See Hicks-Fields v. Harris County, Texas, 860 F.3d 803, 809 (5th Cir. 2017)

(citing with approval Daniel v. Cook Cty., 833 F.3d 728, 740-41 (7th Cir. 2016)). Furthermore,

and pursuant thereto, Defendant City was at all times relevant, aware that its police department
                                                  8
was constitutionally-deficient as it related to: (1) bias free policing; (2) recruiting police officers;

(3) police academy and in-service training; (4) evaluating it’s officers’ performance; (5)

supervision of its officers; and (6) and the intake and investigation of complaints of misconduct

against its officers. See ,e.g., USA v. City of New Orleans, 2:12-cv-01924-SM-JCW, Dkt. 574-1,

“Comprehensive Reassessment of the Consent Decree Monitor Pursuant To Paragraph 456 of the

NOPD Consent Decree” (E.D. LA Jan. 24, 2019). Defendant Officers’ conduct was not a glitch

in the system, but a product of it. Accordingly, Defendant City’s Motion to Dismiss Count I

should be summarily denied.

III.    PLAINTIFF ADEQUATELY PLED CLAIMS FOR NEGLIGENT HIRING AND
        NEGLIGENT RETENTION AND SUPERVISION (COUNTS V AND VI)
        Under Louisiana law, it is well established that the elements for a negligence claim are:

(1) the defendant had duty to conform his conduct to a specific standard; (2) the defendant's

conduct failed to conform to the appropriate standard; (3) the defendant's substandard conduct

was cause in fact of plaintiff's injuries; (4) the defendant's substandard conduct was legal cause

of plaintiff's injuries; and (5) the plaintiff sustained actual damages. Zoller v. Zurich American

Insurance Company, 356 F.Supp.3d 598 (E.D.La.2018).

        Here, Defendant City does not present a challenge that Plaintiff failed to plead any of the

requisite elements. Rather, Defendant City seeks dismissal of the negligence claims on the basis

that Plaintiff lacks factual support for his allegations. As to the negligent hiring, Defendant City

claims Plaintiff did not show how the City failed to conduct an adequate investigation or provide

information about Defendant Police Officers’ propensity for physical aggressive behavior or

racist conduct, or how the City should have known about this propensity. Concerning the

negligent retention claim, Defendant City argues that Plaintiff was required to show how prior

investigations were casually related to the probability that Defendant Galman was unfit or would


                                                   9
act aggressive.2

         However, Defendant City’s arguments are premature at this stage of the litigation.

Plaintiff is not required to allege such specific details required to essentially prove his claims in

order to survive dismissal at the motion to dismiss stage. Such challenges are appropriate for

trial. See Sapp v. Wood Group PSN, Inc., 153 F.Supp.3d 947 (E.D.La.2015) (questions of breach

and causation in negligence action under Louisiana law are fact-driven inquiries left to

factfinder); Rowe v. Schumpert Medical Center, 647 So.2d 390, No. 26, 334-CA (La. App. 2 Cir.

12/7/94), writ denied 1995-0075 (La. 3/17/95), 651 So.2d 268. (whether defendant has breached

duty owed in negligence action is a question of fact). Instead, Defendant City must accept

Plaintiff’s well pleaded allegations as true. In re Katrina Canal Breaches Litigation, 495 F.3d

191, 205 (5th Cir. 2007).

          Also telling, not a single case upon which Defendant City relies, is at the motion to

dismiss stage. In fact, Defendant City’s legal authority unequivocally supports Plaintiff’s position

that Defendant City’s arguments are premature as each and every case cited by Defendant was

decided on the merits and not at the motion to dismiss stage. See Roberts v. Benoit, 605 So. 2d

1032 (La. 1991) (opinion of the La. Supreme Court on the merits after trial); Bohnfalk v. City of

New Orleans, 628 So.2d 1143 (La. App. 4 Cir. 1993) (opinion of the Court of Appeal on the

merits after trial); Barrios-Barrios v. Clipps, 825 F.Supp.2d 730 (E.D. La. 2011) (opinion of the

District Court on the merits after summary judgment)). Accordingly, Defendant City’s arguments



2
  As part of its argument, Defendant City takes a huge leap suggesting Plaintiff should have all of Defendant City’s
files to substantiate his claims, including but not limited to, policies on hiring, supervision and discipline, background
checks and investigations concerning the hiring of Defendant Officers, and personnel files of Defendant Officers.
Notwithstanding, the City’s suggestion would eviscerate the ability to obtain discovery. Also significant, when
Plaintiff attempted to seek relevant information concerning these issues as permitted by the Freedom of Information
Act (“FOIA”), Defendant City unreasonably delayed and then improperly withheld such information. Plaintiff even
attempted a second FOIA request with little if any responsive information. Defendant City continues to assert
improper objections in its attempt to cover up the requested information.

                                                           10
are untimely and should be rejected as improper.

         When Plaintiff’s allegations are considered, it is evident Plaintiff pleaded sufficient facts

to support his negligence claims, almost all of which were omitted from Defendant City’s Motion.

Specifically, Plaintiff alleged the “NOPD knew their applicant screening and hiring practices

were constitutionally deficient.” (Rec. doc. 1, ¶ 29). Plaintiff also alleged the following material

facts:

        In 2017, the Independent Monitor, who was appointed by the Federal Court to oversee
         enforcement of the Consent Decree regarding the NOPD’s hiring policies and practices,
         found that, “NOPD’s process for conducting background investigations of potential
         Academy recruits is not designed or implemented to ensure the Department makes offers
         only to highly qualified, ethical candidates with personality traits meeting the needs of a
         modern police department. Of the 137 active Academy recruit files we reviewed over the
         past month, about one third (59) of the recruit files for applicants accepted into the
         Academy had documented risk indicators without a corresponding explanation as to why
         or how those risk indicators were overcome.” (emphasis added). (Id. at ¶ 30);

        Additionally, the Independent Monitor noted that the, “existence of these and other risk
         indicators in the recruit files, without evidence of meaningful follow-up, suggests to us
         NOPD may be accepting candidates into the Academy who should not be NOPD officers.
         Our discussions with and interviews of NOPD personnel give us even greater concern in
         this regard. More than one NOPD employee noted that if a candidate does not violate an
         automatic ‘disqualifier,’ he/she generally is accepted into the Academy.” (emphasis
         added). (Id. at ¶ 31);

        NOPD Officers reported to the Independent Monitor their “shared belief that the
         Department has lowered its standards in an effort to fill Academy classes, and that the
         background investigation process is flawed.” (emphasis added). (Id. at ¶ 32).

        On April 10, 2018, the Independent Monitor filed its 2017 Annual Report on the Consent
         Decree, which noted that, “Our in-depth review of candidate background files
         encompassed findings that included insufficient training of background investigators,
         incomplete investigations, a review process overly focused on ‘automatic disqualifiers’
         at the expense of other facts that collectively signal relevant risks, lack of
         documentation of steps taken to investigate a candidate, and a myriad of other
         concerns and deficiencies.” (emphasis added). (Id. at ¶ 33).

        Defendant Officers were treated more favorably than Mr. Gomez, as they knew they
         would be protected by NOPD because they were police officers; sadly, this is part and
         parcel of NOPD’s history and such favorable treatment causes misconduct by its officers


                                                  11
       to flourish because they know they will not be punished for their actions no matter how
       obvious. (Id. at ¶ 27).

      In fact, at the time of this occurrence, the NOPD Public Integrity Bureau already had two
       separate internal investigations open on Defendant Galman from which he had received
       no discipline nor been stripped of his police powers despite still being on his probationary
       period. (Id. at ¶ 28).

      With the knowledge that its hiring practices were flawed, NOPD still failed to adequately
       train and supervise its officers. In this instance, when the Defendant Officers engaged in
       misconduct, the Department defaulted to its Blue Code of Silence. (Id. at ¶ 34).

      Indeed, NOPD investigated this incident as if Mr. Gomez was the culprit when he was
       clearly the victim. However, because every third-party witness corroborated Mr. Gomez’s
       version of events and that he was never the aggressor with Defendant Officers, NOPD
       had no choice but to arrest and charge Defendant Officers with simple misdemeanor
       battery and theft. (Id. at ¶ 35).

      Despite the severity of Mr. Gomez’s injuries, no felony charges were filed and Defendant
       Officers were not charged with a hate crime. (Id. at ¶ 36).

       Plaintiff incorporated the above allegations, among others, in his Count V - Negligent

Hiring, and also alleged that:

      Defendant City had a duty to thoroughly investigate Defendant Officers’ backgrounds
       before hiring them and allowing them to protect the people and property of the City of
       New Orleans. (Id. at ¶ 72);

      Defendant City breached its duty by failing to conduct adequate investigations which
       might have revealed that Defendant Officers were unsuitable for the duties they were hired
       to fulfill. (Id. at ¶ 73);

      It was unreasonable for Defendant City to hire Defendant Officers in light of information
       that it knew or should have known about Defendant Officers’ propensity for physical
       aggressive behavior and/or racist, nativist, or xenophobic conduct. (Id. at ¶ 74); and

      Defendant City’s breach of that duty was the actual and proximate cause of the assault
       and battery of Mr. Gomez by Defendant Officers, which left Mr. Gomez with physical
       and emotional injuries. (Id. at ¶ 75).

       In light of the above allegations, which must be taken as true, Plaintiff adequately pled

that Defendant City failed to conduct adequate investigations of the Defendant Officers that



                                               12
would have revealed they were unsuitable for their duties, and that it was unreasonable for

Defendant City to hire them as it knew or should have known their propensity for physical

aggressive and/or racist, xenophobic conduct. At the time of hire of Defendant Officers, the

Independent Monitor found that despite the Consent Decree, the Department continued having

“flawed” hiring policies resulting in the hire of candidates “who should not be NOPD officers.”

As the evidence will show, two of those officers, were Defendants Sutton and Galman.3

         With respect to Defendant Officers’ propensity for physical aggressive and/or racist,

xenophobic conduct, the fact that they beat Plaintiff, who was just sitting at a bar, senselessly into

unconsciousness simply because he “wasn’t American enough” and because he needed “to go

back to the place he was from”, is clearly indicative of persons who have aggressive and/or racists

tendencies. (Id. at pp. 1-2). Plaintiff believes that this is not the first time that Defendant Officers

have displayed such appalling conduct, and that Defendant City was or should have been aware

of their past. Afterall, the very basis of the DOJ investigation of the NOPD initially arose because

of its pattern and practice of unlawful, discriminatory, conduct.4 In any event, Plaintiff has pled

sufficient factual evidence to support a claim for negligent hiring.5


3
  Defendant City’s argument that in order to plead a negligence claim, Plaintiff must show how the City failed to
conduct an adequate investigation is a non-starter. “How” a defendant breaches its duty, is not an element of a
negligence claim.
4
  Significantly, the very genesis of the Consent Decree derived from the United States Department of Justice’s
(“DOJ”) determination in 2010 “that it was initiating an investigation of the New Orleans Police Department for an
alleged pattern or practice of unlawful misconduct, pursuant to the Violent Crime Control and Law Enforcement Act
of 1994, 42 U.S.C. § 14141 (“Section 14141”); the anti-discrimination provisions of the Omnibus Crime Control and
Safe Streets Act of 1968, 42. U.S.C. §3789d (“Safe Streets Act”); and Title VI of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §2000d (“Title VI”).” See USA v. City of New Orleans, E.D., La., No. 12-1924, (Rec. doc. 2-1,
pp. 6-7). As a result, the DOJ issued a report of its findings on “a number of patterns or practices of unconstitutional
conduct and details DOJ’s concerns about a number of NOPD policies and practices.” Id., p. 7. This discriminatory
conduct continues with Defendant Officers.
5
  Defendant City also contends Plaintiff did not show Defendant Officers were engaged in furthering the employer’s
business when they stepped beyond the line of duty. Plaintiff explained how Defendant Officers acted to further the
employer’s business in section V herein, vicarious liability, which Plaintiff incorporates herein by reference.
Moreover, Roberts, 605 So.2d at 1037, which Defendant cites in support of its argument, relies upon Nishan v.
Godsey, 166 F. Supp. 6 (E.D. Tenn. 1958) for this “acting in scope” premise. Notably, the Nishan Court recognized
that a department’s prior knowledge of any reckless tendencies of its officers would be a significant consideration


                                                          13
         Moreover, as to Count VI, Negligent Retention and Supervision Claim, Plaintiff

incorporated the allegations above of paragraphs 27 – 36, and also stated:

         During the course of Defendant Officers’ employment, Defendant City knew or should
         have known that they were unfit for their job and/or in all probability would act in a
         manner dangerous to the public. (Id. at ¶ 78).

         Defendant City had a duty to terminate or, at the very least, provide reasonable supervision
         of Defendant Officers given their wrongful, and dangerous propensities. (Id. at ¶ 79).

         Defendant City, despite its ability to control, discipline or terminate Defendant Officers,
         negligently retained and/or failed to exercise reasonable care to adequately supervise
         Defendant Officers in their positions as police officers and to prevent them from
         committing the wrongful acts complained of herein against Mr. Gomez. (Id. at ¶ 80).

         Defendant City’s breach of that duty was the actual and proximate cause of the assault
         and battery of Mr. Gomez by Defendant Officers, which left Mr. Gomez with physical
         and emotional injuries. (Id. at ¶ 81).

         For the reasons stated above concerning the sufficiency of the negligent hiring claim,

Defendant City knew or should have known Defendant Officers were unfit and should have been

terminated prior to July 24, 2018, the date Plaintiff was beaten. Also significant, during the

probation period, Galman had at least two prior internal investigations, which Plaintiff believes

were indicative of unfit behavior for a police officer. (Id. at ¶ 28). In responsive documents to

Plaintiff’s second FOIA request, it was revealed that in one of the prior investigations, Galman’s

supervisor also was disciplined.

         Lastly, Defendant City’s contention that Plaintiff’s negligent retention and supervision

claims do not allege Defendant City’s negligence caused Mr. Gomez’s injuries is also flawed.



in assessing liability on the part of the City even when acting completely outside the scope of their duties. In fact,
the Nisham court relied on McCrink v. City of New York¸ 296 N.Y. 99, 71 N.E.2d 419, in which the court found
municipal liability for the acts of an officer that were completely outside the scope of his authority because the
Commissioner of Police had previous knowledge of derelictions on the part of the officer and nevertheless retained
him on the force. In the instant case, Plaintiff alleges similarly facts, including that “at the time of this occurrence,
the NOPD Public Integrity Bureau already had two separate internal investigations open on Defendant Galman.”
(Rec. doc. 1, ¶28). Thus, even if the Court concludes Defendant Officers acted completely outside the scope of their
authority, Defendant City would be negligent because it was on notice.

                                                          14
First, Plaintiff does not have to prove causation at the motion to dismiss stage. See Sapp, 153

F.Supp.3d at 955; See gen. Bohmfalk, 628 So. 2d at 1143. Second, Plaintiff adequately pled that

the flawed investigation performed by Defendant City, when it hires officers, lets dangerous

persons fall through the cracks and become police officers (Rec. doc. 1, ¶¶30-34), that the City

favors its officers to the point where they know they can act with impunity, which causes

misconduct to flourish within the NOPD (Id. at ¶ 27), and that at the very least, the City should

have known that Galman and Sutton were unfit for service, failed to take steps to prevent such

wrongful acts, and failed to terminate them or adequately supervise them. (Id. at ¶ 78-80). This

negligence was the proximate cause of Plaintiff’s injuries. (Id. at ¶ 81). In short, discovery will

reveal Defendant City is liable for negligent retention and supervision.

       In summary, not only did Defendant City fail to raise any viable challenge to the

negligence claims, but the Complaint sufficiently alleges facts to support claims for negligent

hiring and negligent retention and supervision, and consequently, Defendant City’s Motion to

Dismiss counts V and VI should also be denied.

IV.    THE COMPLAINT ALLEGES SUFFICIENT FACTS THAT DEFENDANT CITY
       KNEW SEVERE EMOTIONAL DISTRESS WOULD BE CERTAIN OR
       SUBSTANTIALLY CERTAIN (COUNT IV)

       Defendant City’s contention that Plaintiff’s allegations of intentional infliction of

emotional distress are insufficient because “[t]he City here clearly did not know Galman and

Sutton intended to commit the acts before they occurred” is a nonstarter.        Defendant City’s

denial of what it knew or did not know is a factual issue outside the four corners of the Complaint

that is not a proper basis upon for a motion to dismiss. See Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498 (5th Cir. 2000).

       Notwithstanding the procedural defect in Defendant City’s argument, Plaintiff’s

allegations, which must be taken as true, did plead that Defendant City was aware severe

                                                15
emotional distress would be certain or substantially certain based on its conduct. For example,

the Complaint describes Defendant City’s flawed investigation of its applicants and knowledge

of such flawed hiring practices (Rec. doc. 1, ¶29, 30, 32), its hiring of applicants who should

never be officers (Id. at ¶ 31), its history of favorable treatment causing misconduct of its officers

armed with the knowledge they would not be punished, as was the case here (Id. at ¶ 27, 36), its

favoritism toward officers over victims and looking the other way when issues arise (Id. at ¶¶24,

25, 27), its lack of training and supervision (Id. at ¶ 34), its knowledge of prior investigations of

Galman during his probationary period (Id. at ¶ 87), and its lowered standards to fill academy

classes (Id. at ¶ 32). From these allegations, not only is it plausible that the City knew its conduct

would result in misconduct that would lead to emotional distress, but the City did, in fact, know

its conduct would lead to emotional distress. See USA v. City of New Orleans, E.D., La, No.,

(Rec. doc. 2-1, p. 7). (DOJ issued a report finding “a number of patterns or practices of

unconstitutional conduct and details DOJ’s concerns about a number of NOPD policies and

practices.”).6 Accordingly, Defendant City’s Motion to Dismiss count IV should also be denied.

V.       PLAINTIFF PLED ADEQUATE FACTS FOR A VICARIOUS LIABILITY
         CAUSE AGAINST DEFENDANT CITY (COUNT VII)

         Pursuant to La. Civ. Code art. 2320, an employer is vicariously liable for the torts of its

employees committed “in the exercise of the functions in which they are employed.” When

considering the issue, courts look to whether the tortious conduct occurred during the course and

scope of employment. Benoit v. Capitol Mfg. Co., 617 So.2d 477, 479 (La. 1993). The course

of employment test refers to time and place, and the scope of employment test considers the


6
  The City further argues that it did not ratify Defendant Officers’ conduct because it arrested and terminated them.
An action taken only after the matter was publicized. Regardless, Defendant City ignores Plaintiff’s allegations that
the City by its conduct, including poor investigations and permissive attitude, “permit[ed Mr. Gomez] to be subjected
to, a hate crime, assault, battery, and false arrest that caused severe bodily injuries.” (Rec. doc. 1, ¶66.) It is certainly
plausible that such severe bodily injuries would lead to or be accompanied by severe emotional distress.

                                                            16
employment-related risk of injury. Id. The Louisiana Supreme Court articulated four factors for

analyzing whether an employer is vicariously liable for a tort committed by an employee: (1)

whether the tort was primarily employment-rooted, (2) whether the tort was reasonably incidental

to the performance of the employee’s duties, (3) whether the tort occurred on the employer’s

premises, and (4) whether the tort occurred during the hours of employment. See Labrane v.

Lewis, 292 So.2d 216, 218 (La. 1974). Not all factors need be present to find an employer

vicariously liable. Baumeister v. Plunket, 673 So.2d 994, 997 (La. 1996). But, the tortious

conduct must be such as can be “regarded as a risk of harm fairly attributable to the employer’s

business….” See Labrane, 292 So. 2d at 218. As explained in Ermert v. Hartford Insurance Co.,

559 So.2d 467, 476 (La. 1990):

       The master's vicarious liability for the acts of its servant rests not so much on
       policy grounds consistent with the governing principles of tort law as in a deeply
       rooted sentiment that a business enterprise cannot justly disclaim responsibility
       for accidents which may fairly be said to be characteristic of its activities.

Id. As such, courts can look to whether the conduct in question is foreseeable as a guide to

whether it is fairly attributable to or characteristic of the employer’s business. See, e.g.,

Baumeister, 673 So.2d at 998 (analyzing whether conduct resulting in injury was foreseeable in

the context of employment). The issue of vicarious liability must be examined “on its own merits

to determine whether the conduct is to be regarded as within the scope of the employee's

employment.” Ermert, at 477.

       In the present case, the Defendant Officers attempted to instigate an altercation by

bullying Mr. Gomez about his ethnicity and heritage, and repeatedly calling him a liar and, pulling

off his beret. (Rec. doc. 1, ¶¶13-15.) This escalated to Mr. Gomez being attacked by Defendant

Officers outside a bar that caused serious injury to Mr. Gomez. (Id., at ¶16.) Discovery will

reveal that prior to the acts that led to Mr. Gomez being battered, one of the Defendant Officers


                                                17
came to the assistance of the other. Whether that assistance was an effort to keep the peace or to

protect a fellow “brother in blue,” the assistance is exactly what Defendant City would desire and

expect from its officers. As such, the assistance provided by the Defendant Officer is fairly

attributable to Defendant City, and Defendant City is liable for any torts committed during such

assistance. See Labrane, 292 So.2d at 218.

        Indeed, a tort committed in the act of assisting a fellow officer is precisely what the court

in Russell v. Noullet, 721 So.2d. 868 (La. 1998), a case relied upon by Defendant City, surmised

could establish vicarious liability. In Russell, an off duty New Orleans police officer assisted a

police officer recruit who had gotten into a fight. Id. at 870, 872. In fact, pursuant to police rules,

he was duty bound to do so. Id. at 872. Had his assistance led to Plaintiff’s injuries, the Court

opined vicarious liability could lie. (“If Officer Noullet had … simply … entered his car in order

to retreat from the pursuing mob after [the police officer recruit] left the scene, the record arguably

might support the trial judge's finding of vicarious liability.”). See also, Cheatham v. City of New

Orleans, 378 So.2d 369, 373-74 (La. 1979) (“We conclude that when Reboul entered into the

fight with Cheatham it was foreseeable, indeed expected, that his partner would intervene on his

behalf if it became necessary.”).

        That the assisting Defendant Officer was off duty, did not identify himself as a police

officer, or used excessive force in rendering his assistance does not absolve the City of vicarious

liability. The assisting Officer in Noullet was off duty. Yet, the Noullet Court found vicarious

liability could be established. And, although the assisting defendant officer failed to identify

himself as a police officer was a breach of duty, such failure does not preclude a finding that the

assisting Defendant Officer was acting within the scope of his duties as a police officer. See

Justin v. City of New Orleans, 499 So.2d 629, 631 (La. App. 4th Cir. 1986):



                                                  18
       We also disagree with the trial court's conclusion that the risk which injured Justin
       was outside the scope of the appellants duty as police officers. A police officer
       has a duty to perform his function with due regard for the safety of all citizens who
       will be affected by his actions. His authority must at all times be exercised in a
       reasonable fashion and he must act as a reasonably prudent man under the
       Circumstances (citations omitted).

       This duty is breached when an officer fails to announce his presence and identity
       or does not make sure that this announcement is heard and understood.

       This scenario played out again when Defendant Officers stopped Mr. Gomez’s truck as

he was attempting to drive home, ordered him out of his truck, and proceeded to beat him

mercilessly into a state of unconscious. (Rec. doc. 1, ¶¶19-21.) One officer held Mr. Gomez

down while the other officer beat him. Through their actions, Defendant Officers acted under

“color of law” and “held Mr. Gomez under false arrest” by pinning him to ground face down with

his hands behind his back. (Id. at ¶¶ 58, 59). As police officers, they called dispatch and identified

themselves as police officers, whereupon a signal was sent indicating an officer was in emergency

need of assistance. (Id. at ¶21.)

       In sum, the allegations in the Complaint state that Defendant Officers engaged in an arrest,

albeit a false arrest. and called for back-up. The acts of arresting people and calling for backup

are surely within their scope of duties as police officers.

       Also significant, the Supreme Court of Louisiana made clear that the “arising out of and

in the course of employment” inquiry generally requires the trier of fact to determine vicarious

liability of an employer. Richard v. Hall, 874 So.2d 131, (La. 2004); see gen. Bowdoin v. WHC

Maintenance Services, Inc., 230 So.3d 232 (La. App. 3rd Cir. 2017). In fact, every case relied

upon by Defendant City was decided not at the on motion to dismiss stage, but rather, after factual

development through discovery. Notably, Defendant City not only seeks to avoid factual

development, but has refused to provide relevant information in response to Plaintiff’s FOIA



                                                 19
requests.7

          While Plaintiff will fully develop its claim for vicarious liability through discovery, at this

stage it is eminently plausible from the pleadings that one, or both, of the officers acted in

conformance with their duties as a police officer and in Defendant City’s interests. Because, the

Complaint alleges sufficient facts for vicarious liability to lie, Defendant City’s Motion to dismiss

count VII should be denied.

VI.       DEFENDANT’S      ARGUMENT     CONCERNING     SUPPLEMENTAL
          JURISDICTION IS RENDERED MOOT BY DEFENDANT SUTTON’S ANSWER

          Defendant City’s argument that this Court should decline to exercise jurisdiction over

state law claims because Defendant City is entitled to dismissal of all of Plaintiff’s 1983 claims,

falls flat. First, it presupposes dismissal, which as demonstrated above is a flawed supposition

because Defendant City is not so entitled. Second, because Defendant Sutton answered the 1983

claims, the Court’s federal jurisdiction is maintained, and Defendant City’s argument is moot.

VII.      CONCLUSION

          For the reasons stated above, Plaintiff, therefore, respectfully requests that this Court deny

City’s Motion in its entirety, require Defendant City to file an Answer to the Complaint within

ten (10) days of the order, and grant such other and further relief that this Court deems just and

proper.




7
  Defendant City also argues that there are no allegations that Defendant Officers either were motivated by anything
other than purely personal considerations or acted in the NOPD’s or Defendant City’s interests. However, Defendant
City ignores the fact that the allegations in the Complaint support that one of the officers assisted the other, engaged
in an arrest, and utilized back-up as a police officer—acts falling within the scope of their duties as a police officer.
That act of arrest and assistance is clearly within the interest of the City and NOPD, whether for keeping the peace
or protecting fellow police officers.

                                                          20
Respectfully Submitted,
By:   /s/Diana L. Fitzgerald
      Diana L. Fitzgerald, Esq. (FLSBN 15228)
      Email: Diana@FILawyers.com
      David C. Isaacson, Esq. (FLSBN 81691)
      Email: David@FILawyers.com
      FITZGERALD & ISAACSON, LLP
      901 Ponce De Leon Boulevard, Suite 202
      Miami, FL 33134
      Telephone: (305) 372-7300
      Facsimile: (305) 447-0043
      (Counsel admitted Pro Hac Vice)

               And

       Jarrett Adams, Esq. (NYSBN 5455712)
       Email: Jadams@JarrettAdamsLaw.com
       Jeanette Samuels, Esq. (ILSBN 6313890)
       Email: Sam@ChiCivilRights.com
       THE LAW OFFICES OF JARRETT ADAMS,
       PLLC.
       40 Fulton Street, Floor 23
       New York, NY 10038
       Telephone: (646) 880-9707
       Facsimile: (646) 880-9707
       (Counsel admitted Pro Hac Vice)

              And

      Bradley J. Schlotterer, Esq. (LASBN 24211)
      Email: Brad.Schlotterer@keanmiller.com
      Sean T. McLaughlin, Esq. (LASBN 31870)
      Email: Sean.McLaughlin@keanmiller.com
      Zoe W. Vermeulen, Esq. (LASBN 34804)
      Email: zoe.vermeulen@keanmiller.com
      KEAN MILLER, LLP
      909 Poydras Street, Suite 3600
      New Orleans, LA 70112
      Telephone: (504) 620-3354
      Facsimile: (504) 585-3051
      (Local Counsel)


       Attorneys for Plaintiff Jorge Gomez



         21
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of October, 2019, I electronically filed the foregoing

with the Clerk of Court of the United States District Court for the Eastern District of Louisiana

by using the CM/ECF System which will send a notice of electronic filing to all counsel of record.

I further certify that I mailed the foregoing document and the notice of electronic filing by first-

class U.S. mail to all pro se parties.

                                                       /s/ Diana L. Fitzgerald
                                                       Diana L. Fitzgerald




                                                 22
